Citation Nr: 0502950	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-19 454	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU) prior to October 
16, 2003.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1961, and from January 1968 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim of entitlement to 
a TDIU.  By a November 2003 rating decision, the RO, in part, 
established a combined 100 percent schedular rating, 
effective October 16, 2003.


FINDINGS OF FACT

On November 24, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

By a statement received on November 24, 2004, the veteran 
reported that he wanted to withdraw all appeals and issues 
with VA.  Thus, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


